                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

Benny Kraft, et al.,                  )
             Plaintiffs,              )
                                      )         No. 1:17-cv-1101
-v-                                   )
                                      )         HONORABLE PAUL L. MALONEY
State Farm Fire and Casualty Company, )
              Defendant.              )
                                      )

                                     JUDGMENT
        In accordance with the jury verdict returned and entered on October 3, 2019, and

pursuant to Federal Rule of Civil Procedure 58, judgment hereby enters for Defendant and

against Plaintiffs.

        IT IS SO ORDERED.

Date:    October 7, 2019                                        /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
